Case 6:19-cv-00532-ADA Document 96-2 Filed 10/02/20 Page 1 of 13




                       EXHIBIT 1
        Case 6:19-cv-00532-ADA Document 96-2 Filed 10/02/20 Page 2 of 13




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

 Uniloc 2017 LLC                                  §
                                                  §
                Plaintiff                         §
                                                  §
 v.                                               §       Case No. 6:19-cv-532
                                                  §
 Apple Inc.,                                      §       PATENT CASE
                                                  §
                Defendant                         §       Jury Trial Demanded
                                                  §
                                                  §

                    PLAINTIFF’S FIRST SET OF INTERROGATORIES
                            TO DEFENDANT APPLE INC.

       Pursuant to Federal Rules of Civil Procedure 33, Plaintiff Uniloc 2017 LLC (“Uniloc”), by

its undersigned attorneys, hereby requests that Defendant Apple Inc. (“Apple” or “Defendant”)

answer fully in writing and under oath the following interrogatories within thirty (30) days after

service hereof. Pursuant to Federal Rule of Civil Procedure 26(e), these interrogatories are

continuing in nature and therefore require Defendant to furnish supplemental answers whenever

Defendant obtains different or additional knowledge, information, or belief regarding its answers

to these interrogatories.

                                         I. DEFINITIONS

       Unless specifically indicated, or otherwise required by the context in which the terms and

names are used, the following instructions and definitions shall apply:

       1.      “Apple,” “Defendant,” “You” and/or “Your” mean Apple Inc. and all related

entities, predecessors, successors, subsidiaries, divisions, and/or affiliates thereof, and all past or

present officers, directors, agents, employees, consultants, accountants, attorneys, representatives,

and any other person or entity acting on behalf of any of the foregoing.



PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF INTERROGATORIES TO APPLE                         PAGE 1 OF 12
        Case 6:19-cv-00532-ADA Document 96-2 Filed 10/02/20 Page 3 of 13




       2.      “Uniloc” or “Plaintiff” means Plaintiff Uniloc 2017 LLC.

       3.      “Accused Products” or “Accused Instrumentality” means each and every product

or instrumentality identified in Plaintiff’s Infringement Contentions and amendments and

supplements thereto as well as all substantially similar products, and all associated computer

hardware, software and digital content.       This definition includes, without limitation, Apple

operating systems including macOS, iOS, iPadOS, tvOS, and watchOS versions subsequent to

version 1.0 and associated servers implementing iOS/macOS/iPadOS/tvOS/watchOS update

functionality, Mac desktop and notebook computers (MacBook, MacBook Pro, MacBook Air,

iMac, iMac Pro, Mac Pro, Mac mini), iPad (iPad, iPad Air, iPad Pro, iPad mini), iPhone, Apple

Watch, and iPod devices running said versions of macOS, iOS, iPadOS, tvOS, watchOS, the App

Store and associated servers implementing App Store functionality.

       4.      “Accused Functionality” refers to the functionality illustrated by Uniloc 2017 LLC

in its Infringement Contentions, amendments thereto, or subsequent notices and disclosures, and

any reasonably similar functionality, that is incorporated into any of Your products and services.

       5.      “Asserted Patent” refers to U.S. Patent No. 6,467,088, which may also be referred

to herein and during the course of this Litigation as the “’088 Patent.”

       6.      “And” or “or” shall be both conjunctive and disjunctive.

       7.      “Any” or “each” should be understood to include and encompass “all.”

       8.      “Communications” means any conveyance of information from one or more

persons to one or more other persons and includes, but is not limited to, oral, written, electronic,

verbal, and nonverbal modes.

       9. The “Complaint” refers to the operative complaint filed by Plaintiff in the Litigation.




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF INTERROGATORIES TO APPLE                      PAGE 2 OF 12
        Case 6:19-cv-00532-ADA Document 96-2 Filed 10/02/20 Page 4 of 13




       10.      “Concerning” means relating to, referring to, describing, evidencing or

constituting.

       11.      “Convoyed Products” means each and every product and/or service used, sold,

offered for sale, or licensed in the United States by You that is intended to be used along with, in

connection with, or related to the use of, any Accused Instrumentalities, Including product

maintenance, training, service, and/or updates.

       12.      “Date” means the exact day, month and year, if ascertainable, or if not, the best

approximation (including relationship to other events).

       13.      “Document” and “Documents” shall have the broadest definition possible under

Federal Rule of Civil Procedure 34 and Federal Rule of Evidence 1001, and shall include without

limitation, any and all writings, communications, correspondence, emails, drawings, graphs,

charts, recordings, photographs, and images. The foregoing specifically includes information

stored electronically, whether in a computer database or otherwise, regardless of whether such

documents are presently in documentary form or not.

       14.      “Electronically stored information” or “ESI” means any document that can be or

has been stored in electronic form on a server, tape, electronic media such as an internal or external

hard drive or any media whereby the document can be saved and be available for retrieval using

any retrieval device, including a computer or server.

       15.      “Entity” or “Entities” includes natural persons, proprietorships, partnerships, firms,

corporations, public corporations, municipal corporations, governments (including foreign

national governments, the government of the U.S. or any state or local government), all

departments and agencies thereof, any governmental agencies of any country, political

subdivisions, groups, associations, or organization.




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF INTERROGATORIES TO APPLE                        PAGE 3 OF 12
        Case 6:19-cv-00532-ADA Document 96-2 Filed 10/02/20 Page 5 of 13




       16.     “Evidencing” means proving, indicating, or being probative of the existence or

nature of the subject of the document requests.

       17.     “Identify” when used in reference to:

       (a) An individual, means to state his or her full name, present or last known residential and

business addresses, present or last known position and business affiliation, and if applicable, the

history of employment of that individual;

       (b) A firm, partnership, corporation, proprietorship, joint venture, association, or other

organization or entity, means to state its full name, present or last known address and place of

incorporation or formation, and to identify each agent that acted for it with respect to the matters

relating to the request or answer;

       (c) A Document, means to state the Date, title, if any, subject matter, each author, each

addressee or recipient if practicable, and otherwise a general description of the persons to whom

the writing was distributed, the production number, and the type of Document, i.e., publication,

letter, memorandum, book, telegram, chart etc., or some other means of identifying the Document,

and its present location and custodian;

       (d) A Communication, means to state its Date and place, the person(s) who participated in

it or who were present during any part of it or who have knowledge about it;

       (e) A Date, means to state the Date and set forth the basis for Your contention that the Date

is responsive to the request;

       (f) A product, service, or intellectual property, means to state all names and numbers related

to the product, service, or intellectual property, and the owner, manufacturer, distributor, licensor,

or dealer of the product, service, or intellectual property during the relevant time period and

currently. For a product, provide all designations for the product, from the most specific to the




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF INTERROGATORIES TO APPLE                        PAGE 4 OF 12
        Case 6:19-cv-00532-ADA Document 96-2 Filed 10/02/20 Page 6 of 13




most general, including any model numbers or designations, version numbers or designations, and

internal numbers or designations;

       (g) A fact or circumstance, means to state in reasonable detail all facts within Your

knowledge, custody, or control, or that should be available to You based upon reasonable inquiry

that form the basis of Your information, including identifying any relevant individuals, entities,

Documents, Communications, Dates, and products.

       (h) Prior art that is a patent, identify its number, country or origin, and Date of issue;

       (i) Prior art qualifying (or that You claim and/or believe qualifies) under 35 U.S.C. §

102(b), specify the item offered for sale or publicly used or known, the Date the offer or use took

place or the information became known, and the identity of the person or entity who made the use,

or who made the offer and to whom it was made, or the person or entity who made the information

known and to whom it was made known;

       (j) Prior art qualifying (or that You claim and/or believe qualifies) under 35 U.S.C. § 102(f),

provide the name of the person(s) from whom and the circumstances under which the invention or

any part of it was derived; and

       (k) Prior art qualifying under 35 U.S.C. § 102(g), provide the identities of the person(s) or

the entities involved in and the circumstances surrounding the making of the invention before the

patent applicant(s).

       (l) A place or location, means state the address, city, state, country, and postal code.

       18.     “Involving” is used in its broadest sense to mean without limitation including,

employing, entailing, comprehending, and/or affecting.

       19.     The “Lawsuit” or “Litigation” means the above-captioned lawsuit.




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF INTERROGATORIES TO APPLE                        PAGE 5 OF 12
        Case 6:19-cv-00532-ADA Document 96-2 Filed 10/02/20 Page 7 of 13




       20.     “Person” means any natural person, legal entity, or business entity, including but

not limited to any corporation, partnership, proprietorship, trust, association, organization or group

of persons.

       21.     Unless otherwise stated, “Relevant period” means the period from the date of first

development of the Accused Instrumentalities through the present.

       26.     “Relates,” “relating,” “refers to,” or “regarding” means any relationship of

whatever kind or nature, be it direct or indirect, and includes without limitation embodying,

connected with, commenting upon, responding to, showing, describing, analyzing, reflecting,

supporting and constituting.

       27.     References to any natural person shall include, in addition to the natural person,

any agent, employee, representative, attorney, superior, or principal thereof.

       28.     References to any entity shall include, in addition to the entity, any officer, director,

employee, partner, corporate parent, subsidiary, affiliate, agent, representative, attorney, or

principal thereof.

       29.     “Source Code” means any set of instructions, directives, commands, abstractions,

expressions, or representations capable of being interpreted, compiled, or executed by a computer,

whether written in any command-line interface, compiled language, interpreted language, scripting

language, data/query language, or markup language.

       30.     The use of the term “the” shall not be construed as limiting the request.

       31.     Use of the singular shall also include the plural, and vice-versa.




                                                   ‘



PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF INTERROGATORIES TO APPLE                          PAGE 6 OF 12
        Case 6:19-cv-00532-ADA Document 96-2 Filed 10/02/20 Page 8 of 13




                                      INTERROGATORIES


INTERROGATORY NO. 1

       For the period of date of first development of the Accused Instrumentalities to present,

Identify every offering, including but not limited to each Accused Instrumentality, that has the

ability to perform, relies upon, or is related to the Accused Functionalities or updating or

reconfiguring applications (including operating systems) in whole or in part when combined with

other offerings. The identification requested by this Interrogatory is limited to offerings that You

have made, sold, offered for sale, or used in the United States, or imported into the United States,

and should include, for each such offering at least (a) all known names, abbreviations, labels,

designations, SKUs, part numbers, inventory numbers, or other identifiers used by You or Your

customers publicly, internally, or otherwise to refer to the offering; (b) the Dates that the offering

has been made, sold, offered for sale, used or imported; (c) every material variation (e.g., version)

of the offering by designation and release date; and (d) the name of each entity or group that has

made, sold, offered for sale, and/or imported the offering.



INTERROGATORY NO. 2

       For each offering identified in Your response to Interrogatory No. 1, describe in detail how

that offering has the ability to perform or rely upon the Accused Functionalities, including the

process by which applications are updated via the App Store as well as updates to the Operating

System (e.g., iOS, iPadOS, MacOS, tvOS, and watchOS).




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF INTERROGATORIES TO APPLE                        PAGE 7 OF 12
        Case 6:19-cv-00532-ADA Document 96-2 Filed 10/02/20 Page 9 of 13




INTERROGATORY NO. 3

       For the period of date of first development of the Accused Instrumentalities to present, for

each offering identified in response to Interrogatory No. 1, describe in detail all services, support,

and/or subscriptions that may be provided with that offering, including all Convoyed Products that

You have made, sold, offered, for sale, or used in the United States, or imported into the United

States, by providing, for each such offering: (a) all known names, abbreviations, labels,

designations, SKUs, part numbers inventory numbers, or other identifiers used by You or Your

customers publicly, internally, or otherwise to refer to the offering; (b) the Dates that the offering

has been made, sold, offered for sale, used, or imported; (c) every material variation (i.e., version)

of the offering by designation and release date; and (d) the name of each entity or group that has

made, sold, offered for sale, or imported the offering.



INTERROGATORY NO. 4

       For each offering identified in response to Interrogatory Nos. 1 and 3, describe in detail the

process by which each is made, sold, offered for sale, used, and imported into the United States,

including Identifying any third parties involved in said activities. Your response should Identify

and describe with specificity where the components of the Accused Instrumentalities are

manufactured and assembled, including, without limitation, the location at which the code

providing the Accused Functionalities is loaded onto the Accused Instrumentalities, and for certain

Accused Instrumentalities that are offered as software, the identity, location, and interrelationship

of servers from which the software is accessed or downloaded by customers or from which




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF INTERROGATORIES TO APPLE                        PAGE 8 OF 12
         Case 6:19-cv-00532-ADA Document 96-2 Filed 10/02/20 Page 10 of 13




applications (including operating systems) are provided or transmitted to customers and/or end

users.



INTERROGATORY NO. 5

         Identify and describe the location, job title, and job responsibility of all persons or groups

responsible for the design, development, coding, sale, support, training, marketing, manufacturing

assembly, distribution, and/or testing of all offerings identified in response to Interrogatory Nos.

1 and 3.



INTERROGATORY NO. 6

         Separately for each offering Identified in Your response to Interrogatory Nos. 1 and 3, state

in detail all factual and legal bases for Your contention (if You do so contend) that You do not

infringe, directly or indirectly, any claim of the Asserted Patent, Identifying the claim element(s)

that You allege are not included in each Accused Instrumentality that You contend does not

infringe and explain in detail why each such element is not included (both literally and under the

doctrine of equivalents). As part of Your response, if You disagree with any of Uniloc’s

infringement contentions, separately Identify any contention with which You disagree and explain

in detail why You disagree and Identify the person(s) who are most knowledgeable about the facts

underlying Your answer and Documents related thereto.




INTERROGATORY NO. 7
         Describe in detail each patent license agreement to which You are or have been a party,

signatory, or beneficiary at any time that covers or relates to application or software updating




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF INTERROGATORIES TO APPLE                         PAGE 9 OF 12
       Case 6:19-cv-00532-ADA Document 96-2 Filed 10/02/20 Page 11 of 13




technology (including, without limitation, licenses for the offerings identified in response to

Interrogatory Nos. 1 and 3), including without limitation: (i) the Date of the agreement; (ii) the

parties to the agreement; (iii) the patent(s) involved; (iv) the product(s) covered; and (v) the amount

paid and/or consideration exchanged, including any applicable royalty rate, upfront/lump-sum

payments, or technology/patents transferred; and Identify all Documents reflecting the

circumstances surrounding Your entry into such agreements or reflecting any Communications

related to such agreements.



INTERROGATORY NO. 8

       To the extent You contend that any non-infringing alternatives to any offering identified

in Your response to Interrogatory Nos. 1 and 3 exist, describe in detail any such contention,

including Identifying each alleged non-infringing alternative, describing why each alleged non-

infringing alternative is technologically and economically feasible and acceptable, providing the

cost to implement each alleged non-infringing alternative, Identifying the Date upon which You

became aware of each alleged non-infringing alternative, describing your use, implementation,

study, testing at any time of each alleged non-infringing alternative, Identifying the person or

persons who are knowledge able the facts supporting Your contentions, and Identifying any

Documents that support Your contentions.




INTERROGATORY NO. 9
       Describe when and how You first learned of or acquired knowledge of the Asserted Patent,

including: (a) the Date on which You first learned of or acquired knowledge or awareness of the




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF INTERROGATORIES TO APPLE                        PAGE 10 OF 12
       Case 6:19-cv-00532-ADA Document 96-2 Filed 10/02/20 Page 12 of 13




patent; (b) the identity of Your employee(s) who first acquired such knowledge; and (c) the manner

in which such persons acquired such knowledge.



INTERROGATORY NO. 10

       Identify the minimum skills, qualifications, and criteria You contend are applicable to a

person of ordinary skill in the art of the Asserted Patent, and state all legal and factual bases for

Your contention.



INTERROGATORY NO. 11

       Describe in detail Your efforts to identify and avoid infringement of the Asserted Patent

that relate to any offering identified in Your response to Interrogatory Nos. 1 and 3, including any

attempts to design around or develop any alleged non-infringing alternatives to any such Patent

(Including the Patents-in-Suit) or ceasing to make, use sell, or offer to sell in the United States or

import into the United States, those offerings.



DATED: May 4, 2020

                                                               Respectfully Submitted,

                                                               By: /s/ William E. Davis, III
                                                               William E. Davis, III
                                                               Texas State Bar No. 24047416
                                                               bdavis@bdavisfirm.com
                                                               Debra Coleman
                                                               Texas State Bar No. 24059595
                                                               dcoleman@bdavisfirm.com
                                                               Christian Hurt
                                                               Texas State Bar No. 24059987
                                                               churt@bdavisfirm.com
                                                               Edward Chin
                                                               Texas State Bar No. 50511688
                                                               echin@bdavisfirm.com


PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF INTERROGATORIES TO APPLE                       PAGE 11 OF 12
       Case 6:19-cv-00532-ADA Document 96-2 Filed 10/02/20 Page 13 of 13




                                                               Ty Wilson
                                                               Texas State Bar No. 24106583
                                                               Twilson@davisfirm.com

                                                               DAVIS FIRM, P.C.
                                                               213 N. Fredonia Street, Suite 230
                                                               Longview, Texas 75601
                                                               T: (903) 230-9090
                                                               F: (903) 230-9661


                                                               Counsel for Plaintiff Uniloc 2017
                                                               LLC




                                 CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served via email to all counsel of

record on May 4, 2020.


                                                               /s/ William E. Davis, III

                                                               William E. Davis, III




PLAINTIFF UNILOC 2017, LLC’S FIRST SET OF INTERROGATORIES TO APPLE                         PAGE 12 OF 12
